Citation Nr: 1443057	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  14-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for a heart operation.

2.  Entitlement to special monthly compensation based on aid and attendance/housebound.

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 20 percent disabling.

4.  Entitlement to a higher initial rating for tinnitus, currently rated as 10 percent disabling.
 

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2012; a statement of the case was issued in May 2014; and a substantive appeal was received in June 2014.   

In its December 2012 rating decision, the RO denied a special monthly compensation based on aid and attendance/housebound, and an increased rating for bilateral hearing loss.  It also granted service connection for tinnitus, and assigned a 10 percent rating.  The Veteran filed a timely notice of disagreement with regard to these issues in January 2013.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

In April 2010, the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO issued VCAA notice in February 2011.  However, in its June 2011 rating decision, it deferred a decision regarding entitlement to service connection for PTSD and a depressive disorder, not otherwise specified.  Although the RO issued a statement of the case in May 2014, it never adjudicated the issues in a rating decision.  Since the issue has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The July 2009 heart surgery performed by a private physician is not considered VA care, treatment, or examination; moreover, the Veteran did not develop additional disability as a result of VA treatment decisions.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disability based on a July 2009 surgery have not been not met.  38 U.S.C.A. §§ 1151, 5107, 8153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

§ 1151 Claims

In March 2011, the Veteran sought compensation under 38 U.S.C.A. § 1151.  He asserted malpractice on the part of the VA hospital for refusing to treat him.  He stated that he had to go outside the VA for treatment, specifically for a heart operation.   

When a Veteran suffers a qualifying additional disability as the result of VA care, treatment, or examination, compensation will be awarded as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, the additional disability must have been directly caused by fault on the part of VA, which includes lack of informed consent. Alternatively, compensation will be awarded if the additional disability was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A June 2008 treatment report (Virtual VA, Document 11, pgs. 78-79) reflects that the Veteran was an 82 year old non-diabetic with a history of hypertension and dyslipidemia.  He complained of non-exertional chest pain with radiation to his left arm of four months duration.  He also had a history of peripheral vascular disease (PVD) with occlusion of left superficial femoral artery and mild to moderate stenosis of the right superficial femoral artery and deep femoral arteries bilaterally.  He was assessed with significant cardiovascular risk factors.  A cardiac catheterization was recommended to define coronary anatomy.  The cardiac catheterization showed severe coronary artery disease (CAD), significant A/I, dilated aneurismatic ascending aorta, and heavily calcified ascending aortic arch with areas of ulceration (Virtual VA, Document 11, p. 77).  An ascending aorta and arch replacement and aortic valve replacement (AVR) surgery carried prohibitively high risks and was not recommended.  

In September 2008 the Veteran was evaluated by the cardiothoracic surgeon, who did not recommend surgical therapy.  The plan was to continue on medical therapy and schedule an appointment in two months in daily cardiology clinics.  (Virtual VA, Document 11, p. 59).

In an April 2009 treatment report, the Veteran denied any chest pain and was doing much better since taking hydralazine.  (Virtual VA, Document 11, p. 40).  
  
Private treatment records reflect that surgery was performed on the Veteran.  Specifically, the Veteran had surgery for coronary artery bypass and aortic valve replacement and was diagnosed with severe coronary artery disease and aortic valve insufficiency.

An October 2009 VA treatment report reflects that the Veteran reported marked symptomatic improvement following his AVR and coronary artery bypass graft (CABG).  (Virtual VA, Document 11, p. 33).  Examination revealed no evidence of decompensation and well healed saphenectomy and sternotomy scar.  There was adequate renal function and low-density lipoprotein (LDL) within goal. Medications were reviewed and optimized in view of elevated blood pressure. 

The Board notes that the Veteran's July 2009 surgery was performed by a private physician, and not the VA.  As such, the Veteran cannot receive compensation under § 1151 for this surgery as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Moreover, even if the July 2009 heart surgery were considered to be eligible VA care, the more probative evidence shows no additional disability as a result of the procedure. 

Although the Veteran is competent to report his observable symptoms, he is not competent to state whether the underlying disability itself worsened, due to the complexity of the involved systems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

There is also no evidence that a failure by VA to promptly provide additional surgery caused additional disability.  To determine whether there is additional disability, the Board must compare the Veteran's condition immediately before the incident at issue to his condition after the incident and related care.  The evidence must show that VA's care, treatment, or examination actually caused additional disability, not merely that additional disability was present after such VA care.  38 C.F.R. § 3.361(b), (c)(1).  In this case, the evidence reflects that the Veteran had severe coronary artery disease in June 2008.  A VA cardiothoracic surgeon did not recommend surgical therapy, and instead recommended medical therapy.  By April 2009, the Veteran denied chest pain and was doing much better under medical therapy.  He nonetheless underwent surgery from a private physician in July 2009.  The Veteran's condition appears to have been improving under VA care, and the Veteran has not alleged additional disability.  He appears to be alleging only that VA should reimburse him for the surgery for which he had to pay a private physician.  

In sum, the undisputed evidence shows that the July 2009 heart surgery was not VA care, treatment, or examination as contemplated by 38 U.S.C.A. § 1151, as a matter of law.  Sabonis, 6 Vet. App. at 429-30.  Moreover, the preponderance of the evidence is against the existence of additional disability as a result of any possible VA care.  Therefore, there is no need to discuss the other requirements for compensation under § 1151, i.e., fault by VA or unforeseeable circumstance.  See 38 C.F.R. § 3.361.  Reasonable doubt does not arise, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 based on a July 2009 surgery, performed by private physician J.C., is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement with regard to a December 2012 rating decision.  However, the RO has not issued a statement of the case with regard to the issues of entitlement to special monthly compensation based on aid and attendance/housebound, entitlement to an increased rating for bilateral hearing loss, and entitlement to a higher initial rating for tinnitus. Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to special monthly compensation based on aid and attendance/housebound, entitlement to an increased rating for bilateral hearing loss, and entitlement to a higher initial rating for tinnitus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


